The following opinion of this court was delivered by
Judge Roane.
“ The court is of opinion that the judgment of the Superior Court, rendered upon the case agreed between the parties in this cause, is erroneous in this, that the defence therein set up in bar of the appellant’s demand is not sufficient in law to bar or preclude the same; — the rule being that, as a testator may be bountiful as well as just in the disposition of his estate, so his legal representatives are the proper judges of his ability in that particular; and that their ability to pay his debts as well as legacies is acknowledged by their delivering up legacies to those entitled thereto;— and, also, because the law, foreseeing that there might be dormant debts not known to the executor or administrator at the time of his payment of the legacies, has provided a mean by which he is'indemnified against the same. On this ground, the judgment is reversed with costs ; and judgment is to be entered for the appellant according to the verdict of the jury.”